UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or ☐ TRANSITION REPORT P URSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34082 Kona Grill , Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0216690 (State or other jurisdiction of i ncorporation or organization ) (I.R.S. Employer Identification No.) 7150 East Camelback Road, Suite 333 Scottsdale, Arizona 85251 (480) 922-8100 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ As of October 30, 2014, there were 11,038,242 shares of the registrant’s common stock outstanding. KONA GRILL, INC. TABLEOF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and December 31, 2013 2 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements KONA GRILL, INC. CONDENSED CONSO LIDATED BALANCE SHEETS (in thousands, except share data) September 30, December 31, 20 14 20 13 ASSETS (Unaudited) (Note 1) Current assets: Cash and cash equivalents $ $ Short-term investments Receivables Other current assets Total current assets Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of debt obligations — Total current liabilities Deferred rent Total liabilities Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $0.01 par value, 2,000,000 shares authorized, none issued — — Common stock, $0.01 par value, 15,000,000 shares authorized, 11,154,442 shares issued and 11,038,242 shares outstanding at September 30, 2014; 8,718,922 shares issued and 8,602,722 shares outstanding at December 31, 2013 87 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 116,200 shares at September 30, 2014 and December 31, 2013 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 KONA GRILL, INC. CONDENSED CONSO LIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 4 3 3 Restaurant sales $ Costs and expenses: Cost of sales Labor Occupancy Restaurant operating expenses General and administrative Preopening expense Depreciation and amortization Total costs and expenses Income from operations Write off of deferred financing costs — — — 66 Interest expense, net 60 52 96 Income before income taxes (Benefit) provision for income taxes ) 34 — Net income $ Net income per share: Basic $ Diluted $ Weighted average shares used in computation: Basic Diluted Comprehensive income $ See accompanying notes to condensed consolidated financial statements. 3 KONA GRILL, INC. CONDENSED CONSO LIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, 20 14 20 13 Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Excess income tax benefits from stock option exercises — (75 ) Loss on disposal of assets 42 — Amortization of deferred financing costs 79 53 Write off of deferred financing costs — 66 Change in operating assets and liabilities: Receivables Other current assets ) ) Accounts payable ) ) Accrued expenses ) Deferred rent ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Change in other assets ) (88 ) Net cash used in investing activities ) ) Financing activities Debt repayments ) ) Fees paid for credit facility — ) Proceeds from issuance of common stock, net of issuance costs — Proceeds from issuance of common stock under the Employee Stock Purchase Plan and exercise of stock options Excess income tax benefits from stock option exercises — 75 Purchase and retirement of common stock — ) Net cash provided by (used in) financing activities 37,883 ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information Cash paid for interest, net of capitalized interest $ $ 91 Cash paid for income taxes, net of refunds $ $ 75 Noncash investing activities Accounts payable and accruals related to property and equipment $ $ See accompanying notes to condensed consolidated financial statements. 4 KONA GRILL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1 . Basis of Presentation Kona Grill, Inc., including its wholly-owned subsidiaries, (referred to herein as the “Company” or “we,” “us,” and “our”) develops, owns and operates upscale casual dining restaurants under the name “Kona Grill.”Our restaurants feature a diverse selection of American favorites and award-winning sushi that are prepared fresh daily. As of September 30, 2014, we owned and operated 27 restaurants in 17 states throughout the United States. In October 2014, we opened two new restaurants in Sarasota, Florida and in Alpharetta, Georgia. We operate as a single segment for reporting purposes. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S.generally accepted accounting principles for interim financial information and with the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and notes required by U.S.generally accepted accounting principles for complete financial statements. In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended September 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. The consolidated balance sheet at December 31, 2013 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and notes required by U.S.generally accepted accounting principles for complete financial statements. Accordingly, these financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2013. The Company has evaluated subsequent events and transactions for potential recognition or disclosure in the financial statements through the day the financial statements are issued. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board amended the Accounting Standards Codification and created Topic 606, Revenue from Contracts with Customers , to clarify the principles for recognizing revenue. This guidance requires that an entity recognize revenue to depict the transfer of promised goods or services to customers at an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This guidance will be effective for the Company beginning January 1, 2017 and must be adopted using either a full retrospective approach for all periods presented in the period of adoption or a modified retrospective approach. We are currently assessing the method of adoption and the potential impact this guidance may have on our financial position, results of operations and cash flows. 2 . Fair Value Measurements Our short-term investments in certificates of deposit represent available-for-sale securities that are valued using market observable inputs. The following tables present information about our assets measured at fair value on a recurring basis at September 30, 2014 and December 31, 2013, and indicates the fair value hierarchy of the valuation techniques utilized to determine such fair value (in thousands): September 30, 2014 Level 1 Level 2 Level 3 Total Certificates of deposit $ — $ $ — December 31, 201 3 Level 1 Level 2 Level 3 Total Certificates of deposit $ — $ $ — 177 5 3. Net Income Per Share The following table sets forth the computation of basic and diluted net income per share: Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except per share data) Numerator: Net income $ Denominator: Weighted average shares — Basic Effect of dilutive stock options Weighted average shares — Diluted Net income per share: Basic $ Diluted $ Stock options outstanding that were not included in the dilutive earnings per share calculation because the effect would have been anti-dilutive were 231,000 and 12,000, respectively, for the three months ended September 30, 2014 and 2013, and 194,000 and 159,000, respectively, for the nine months ended September 30, 2014 and 2013. 4.Property and Equipment Property and equipment consisted of the following (in thousands): September 30 , December 31, Leasehold improvements $ $ Equipment Furniture and fixtures Less accumulated depreciation and amortization ) ) Construction in progress Total property and equipment, net $ $ 5. Accrued Expenses Accrued expenses consisted of the following (in thousands): September 30, December 31, 20 13 Accrued payroll and related liabilities $ $ Accrued construction and remodel costs(1) Gift card liability Accrued taxes Occupancy related expenses Other $ $ (1)Balance is attributable to property additions for our new restaurants and remodels. 6 6.Debt and Credit Agreements On April 19, 2013, we entered into a Credit Agreement for a $20 million revolving line of credit (the “Credit Facility”) with KeyBank National Association (“KeyBank”) and Stearns Bank National Association (“Stearns Bank” collectively with Key Bank, the “Lenders”). The Credit Facility replaced the prior $6.5 million credit line with Stearns Bank (the “Credit Line”). The Credit Facility is secured by our personal property and assets. Certain of our wholly owned subsidiaries have also guaranteed the Credit Facility. The Credit Facility matures on April 19, 2017, with an option to extend the maturity date for one year subject to the Lenders’ consent. The interest rate on the Credit Facility is calculated at KeyBank’s prime rate or LIBOR, at our option, plus an applicable margin depending on our leverage ratio. The LIBOR margins range from 3.0% to 3.5% and the base rate margins range from 2.0% to 2.5%. Payments on the Credit Facility are interest only, payable quarterly with respect to each base rate loan and at varying times with respect to LIBOR rate loans, with outstanding principal and interest due at maturity. Prepayment is permitted at any time without penalty, subject to certain restrictions on the order of repayment or prepayment. We are obligated to pay a commitment fee, payable quarterly in arrears at an annual rate of 0.375% or 0.50% times the unused total revolving commitment of the Credit Facility, based on the average daily amount outstanding under the Credit Facility for the previous quarter. We recognized commitment fees of $26,000 during the three months ended September 30, 2014 and 2013, and $67,000 and $46,000 during the nine months ended September 30, 2014 and 2013, respectively. During the fourth quarter of 2013, we borrowed $3.5 million against the Credit Facility at the one-month LIBOR rate. The average borrowing rate for the six months ended June 30, 2014 was approximately 3.4%, including the LIBOR margin. On June 30, 2014, we paid off all outstanding borrowings under the Credit Facility with existing cash on hand. The Credit Facility also requires us to comply with certain covenants, including (a) a minimum fixed charge coverage ratio of 1.25 through March 31, 2015 and 1.50 from April 1, 2015 through the maturity date, and (b) a maximum leverage ratio of 4:1. As of December 31, 2013, there was a technical event of default related to the matter described in Note 10 and accordingly, all borrowings under the Credit Facility were classified as a current liability at December 31, 2013. The default judgment was subsequently set aside on April 7, 2014, and we were in compliance with all covenants at September 30, 2014. Prior to closing on the Credit Facility, we had loan agreements with Stearns Bank for a $0.5 million Term Loan and a $6.5 million Credit Line. We did not have any borrowings under the Stearns Bank Credit Line prior to its termination in April 2013. We utilized existing cash to pay off the outstanding balance on the Stearns Bank Term Loan on April 19, 2013 and wrote off $66,000 in deferred financing costs related to the prior loan agreements during the second quarter of 2013. Fees incurred for the KeyBank Credit Facility totaled $356,000. Unamortized fees of $269,000 at September 30, 2014 are amortized over the life of the Credit Facility and included in other assets in the consolidated balance sheet. Loan fee amortization was $26,000 during the three months ended September 30, 2014 and 2013, and $79,000 and $53,000 during the nine months ended September 30, 2014 and 2013, respectively. 7. Income Taxes We did not recognize any income tax expense during the nine months ended September 30, 2014 due to projected net operating loss carryforwards expected to be generated from tax planning strategies and available credits to offset taxable income. The provision for income taxes during the three and nine months ended September 30, 2013 was $34,000 and $309,000, respectively, and consists of certain federal and state tax expenses for which no federal or state net operating losses or other credits exist. 7 At September 30, 2014, we had deferred tax assets primarily related to state net operating loss carryforwards and FICA tip credit carryforwards. We have a full valuation allowance for these carryforwards due to the uncertainty surrounding their future utilization. The realization of our deferred tax assets ultimately depends on the existence of sufficient taxable income in the appropriate taxing jurisdictions in future periods. We have analyzed, and will continue to analyze, the positive and negative evidence to support our conclusion regarding the appropriate amount of our valuation allowance. The valuation allowance could be reduced in a subsequent period if there is sufficient evidence to support a conclusion that it is more likely than not that the state net operating loss carryforwards and/or the FICA tip credit carryforwards will be realized. Future changes in our valuation allowance could have a material effect on our results of operations in the period recorded. 8. Stock-Based Compensation The fair value of stock options granted during the nine months ended September 30, 2014 and 2013 was estimated at the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions: Nine Months Ended September 30, 20 13 Expected volatility % % Risk-free interest rate % % Expected option life (in years) Dividend yield % % Weighted average fair value per option granted $ $ The following table summarizes our stock option activity for the nine months ended September 30, 2014: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Outstanding options at December 31, 2013 $ Granted Forfeited ) Exercised ) Outstanding options at September 30, 2014 $ 3.1 $ Exercisable at September 30, 2014 $ 2.5 $ We recognized stock-based compensation expense of $219,000 and $148,000 during the three months ended September 30, 2014 and 2013, respectively, and $637,000 and $436,000 during the nine months ended September 30, 2014 and 2013, respectively. As of September 30, 2014, there was $1,383,000 of unrecognized stock-based compensation expense related to unvested stock-based compensation awards, which is expected to be recognized over a weighted average period of 2.5 years. The majority of stock-based compensation is recorded in general and administrative expenses. The total shares of common stock reserved for issuance totaled 2,200,000, of which 283,600 shares were available for grant as of September 30, 2014. 9.Common Stock Stock Purchase and Retirement Program In May 2012, our Board of Directors authorized a stock repurchase and retirement program of up to $5,000,000 of our outstanding common stock. The authorization of the program does not have an expiration date and it does not require us to purchase a specific dollar amount of shares. This authorization may be modified, suspended or terminated at any time. The timing and number of shares purchased pursuant to the share purchase authorization are subject to a number of factors, including current market conditions, legal constraints and available cash. 8 As of September 30, 2014, we have spent $3.2 million to purchase and retire 387,109 shares under the 2012 authorization. We did not repurchase any shares during the nine months ended September 30, 2014 and purchased $203,000 of stock during the nine months ended September 30, 2013. Common Stock Offering On June 25, 2014, we completed a public offering of 2,645,000 shares of our common stock at an offering price of $18.50 per share. We sold an aggregate of 2,345,000 shares, of which 345,000 shares were sold pursuant to the underwriters’ exercise of their option to purchase additional shares. The remaining 300,000 shares were sold by certain selling stockholders. The aggregate net proceeds received for the offering totaled $40.9 million, reflecting gross proceeds of $43.4 million, less underwriting expenses of $2.2 million and other offering costs of $0.3 million. Net proceeds from the offering have been and will be used for new unit expansion, capital expenditures and general corporate purposes. 10.Commitments and Contingencies We are engaged in various legal actions, which arise in the ordinary course of our business. Although there can be no assurance as to the ultimate disposition of these matters, it is the opinion of our management, based upon the information available at this time, that the expected outcome of these matters, individually or in the aggregate, will not have a material adverse effect on our results of operations or financial condition. On February 10, 2014, Kona Grill Macadamia, Inc., a wholly-owned subsidiary of the Company (“Macadamia”), filed a Motion to Set Aside Default Judgment in the Circuit Court of Jackson County, Kansas City Missouri relating to a default judgment of approximately $3.5 million entered on December 18, 2013 against Macadamia. The underlying personal injury claim, Frank Neal Goss v. Kona Macadamia, Inc. and Anthony DeA ngelo , revolves around a fight that two alleged restaurant patrons had outside of the Company’s Kansas City restaurant on March 1, 2011, which is claimed to have resulted in physical injury to the plaintiff. Following the hearing held on April 3, 2014, the Circuit Court issued a written order on April 7, 2014 granting Macadamia’s Motion to Set Aside Default Judgment. The underlying personal injury case is proceeding in the Circuit Court, and on April 16, 2014, Macadamia filed its answer to the plaintiff’s petition. On August 8, 2014, Macadamia filed its responses to the plaintiff’s first interrogatories and request for documents. On August 18, 2014, the plaintiff’s counsel requested additional time to serve the lawsuit on Mr. DeAngelo. To date, there has been no return of service on Mr. DeAngelo filed. At a conference held on October 27, 2014, plaintiff’s counsel indicated that plaintiff continues to attempt to serve Mr. DeAngelo. The court established a deadline of August 17, 2015 for summary judgment motions and scheduled the matter for trial in December 2015. We believe that we have a strong defense to the claim asserted by the plaintiff and insurance coverage for the claim. 9 I tem 2 . Management ’ s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the unaudited condensed consolidated financial statements and notes thereto included in Item 1 of Part I of this Form 10-Q and the audited consolidated financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2013 contained in our 2013 Annual Report on Form 10-K. Certain information included in this discussion contains forward-looking statements that involve known and unknown risks and uncertainties, such as statements relating to our future economic performance, plans and objectives for future operations, expectations, intentions and other financial items that are based on our beliefs as well as assumptions made by and information currently available to us. Factors that could cause actual events or results to differ materially from those indicated by these forward-looking statements may include the matters under Item 1A, “Risk Factors” in this report, our Annual Report on Form 10-K for the year ended December 31, 2013 and other reports filed from time to time with the SEC. Overview We currently own and operate 29 restaurants located in 18 states. We offer freshly prepared food, attentive service, and a contemporary ambiance that create a satisfying yet affordable dining experience that we believe exceeds many traditional casual dining restaurants with which we compete. Our high-volume polished casual restaurants feature a diverse selection of flavorful American favorites with an international influence and award-winning sushi items. Our menu items are freshly prepared and incorporate over 40 signature sauces and dressings that we make from scratch at each restaurant location, creating broad-based appeal for the lifestyle and taste trends of a diverse group of customers. We believe that our diverse menu and generous portions, combined with an average check of approximate ly $25 per person, offers our customers an attractive price-value proposition. Our goal is to grow organically through unit expansion, with a goal of 20% unit growth annually over the next several years. We opened the Fort Worth and El Paso, Texas restaurants in February and June of 2014, respectively, and the Sarasota, Florida and Alpharetta, Georgia restaurants in October 2014. We plan to open the Columbus, Ohio restaurant in November 2014. This equates to a unit growth rate of 20% for 2014. We currently have ten additional signed leases for new restaurant openings in 2015 and 2016 and are working diligently to build our pipeline for future growth. Our same-store sales increased 2.7% in the third quarter of 2014 compared to a 2.6% same-store sales increase in the prior year same quarter. The increase in comparable restaurant sales during the quarter is due to a 2.1% increase in customer traffic resulting in part from the two remodels in the fourth quarter of 2013 and a 0.6% increase in our average check per person. We continue to focus on growing sales while remaining disciplined with our costs. The average unit volume of our comparable base restaurants was $1.1 million, or $156 per square foot, in the third quarter of 2014 compared to $1.1 million, or $151 per square foot, in the third quarter of 2013. Our average unit volume grew 2.7% year over year despite continuing cautious consumer spending and a highly competitive industry landscape. Our restaurant operating profit, defined as restaurant sales minus cost of sales, labor, occupancy, and restaurant operating expenses, increased $1.0 million to $5.4 million in the third quarter of 2014 from $4.4 million in the same quarter of the prior year. Restaurant operating profit as a percentage of restaurant sales at 17.8% in the third quarter of 2014 includes operating inefficiencies of four new restaurants that opened in the past four quarters compared to 18.0% in the third quarter of 2013. Our Adjusted EBITDA, defined as income from operations plus depreciation and amortization, preopening expense and stock-based compensation , grew 12.9% year over year to $3.0 million from $2.6 million in the third quarter of 2013. Adjusted EBITDA as a percentage of restaurant sales was 9.9% in the third quarter of 2014 compared to 10.8% in the prior year same quarter. See “Key Measures” and “Financial Performance Overview” below for further information on restaurant operating profit and Adjusted EBITDA, including a reconciliation to our income from operations. 10 We experience various patterns in our operating cost structure. Cost of sales, labor, and other operating expenses for our restaurants open at least 12 months generally trend consistently with restaurant sales, and we analyze those costs as a percentage of restaurant sales. Our typical new restaurants experience gradually increasing unit volumes as customers discover our concept and we generate market awareness. We anticipate that our new restaurants will take approximately six to twelve months to achieve the majority of operating efficiencies as a result of challenges typically associated with opening and operating new restaurants, including lack of market recognition and the need to hire and sufficiently train employees, as well as other factors. We expect cost of sales and labor expenses as a percentage of restaurant sales to be higher when we open a new restaurant, but to decrease as a percentage of restaurant sales as the restaurant matures and as the restaurant management and employees become more efficient in operating that unit. Occupancy and a portion of restaurant operating expenses are fixed. As a result, the volume and timing of newly opened restaurants has had, and is expected to continue to have, an impact on cost of sales, labor, occupancy, and restaurant operating expenses measured as a percentage of restaurant sales. The majority of our general and administrative costs are fixed costs. Over the longer term, we expect our general and administrative spending to generally decrease as a percentage of restaurant sales as we leverage these investments and realize the benefits of higher sales volumes. Our general and administrative costs for 2014 have increased as we make additional investments in development and operations personnel and infrastructure to accelerate new unit growth. The year to date increase in 2014 also reflects our estimate of higher stock-based compensation expense and higher professional fees associated with being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act resulting from our higher market capitalization. We incurred preopening expense of $1.4 million for the first nine months of 2014, attributable to the aforementioned four openings and in preparation for the remaining opening in 2014. Although the actual preopening expenses for a particular location depend upon numerous factors, we expect cash preopening expenses of approximately $425,000 per location, and non-cash preopening rent expense ranging from $50,000 to $100,000 per location. Accordingly, we expect the opening of new units to place downward pressure on our profitability as significant preopening expenses are incurred while operating profit from the new restaurants will likely not be significant in the first few months of each new restaurant’s operation as a result of challenges typically associated with opening new restaurants. On June 25, 2014, we completed a public offering of 2.6 million shares of our common stock at an offering price of $18.50 per share. We sold an aggregate of 2.3 million shares and the remaining 0.3 million shares were sold by certain selling stockholders. Net proceeds from this offering of $40.9 million have been and will be used for new unit expansion, capital expenditures and general corporate purposes. On June 30, 2014, we paid off the $3.5 million outstanding borrowings under our credit facility with existing cash on hand. Our entire $20 million credit facility is available as of September 30, 2014. Key Measures Key measures we use to evaluate and assess our business include the following: Number of Restaurant Openings. Number of restaurant openings reflects the number of restaurants opened during a particular reporting period. Same-Store Sales Percentage Change. Same-store sales percentage change reflects the periodic change in restaurant sales for the comparable restaurant base. In calculating the percentage change in same-store sales, we include a restaurant in the comparable restaurant base after it has been in operation for more than 18 months. We adjust the sales included in the same-store sales calculation for restaurant closures, primarily as a result of remodels, so that the periods will be comparable. Same-store sales growth can be generated by an increase in customer traffic counts or by increases in the per person average check amount. Menu price changes and the mix of menu items sold can affect the per person average check amount. 11 Average Weekly Sales. Average weekly sales represent the average of restaurant sales for the comparable or non-comparable restaurant base measured over consecutive Monday through Sunday time periods. Average Unit Volume. Average unit volume represents the average restaurant sales for the comparable restaurant base. Sales Per Square Foot. Sales per square foot represent the restaurant sales for our comparable restaurant base, divided by the total leasable square feet for such restaurants. Restaurant Operating Profit. Restaurant operating profit is defined as restaurant sales minus cost of sales, labor, occupancy, and restaurant operating expenses. Restaurant operating profit does not include general and administrative expenses, depreciation and amortization, or preopening expenses. We believe restaurant operating profit is an important component of financial results because it is a widely used metric within the restaurant industry to evaluate restaurant-level productivity, efficiency, and performance prior to application of corporate overhead. We use restaurant operating profit as a percentage of restaurant sales as a key metric to evaluate our restaurants’ financial performance compared with our competitors. This measure provides useful information regarding our financial condition and results of operations and allows investors to better determine future financial results driven by growth and to compare restaurant level profitability. Adjusted EBITDA . Adjusted EBITDA is defined as income from operations plus depreciation and amortization, preopening expense and stock-based compensation. Adjusted EBITDA is presented because: (i)we believe it is a useful measure for investors to assess the operating performance of our business without the effect of non-cash items such as depreciation and amortization expenses and stock-based compensation as well as the costs of opening new restaurants; (ii)we believe that investors will find these measures useful in assessing our ability to service or incur indebtedness; and (iii)we use Adjusted EBITDA internally as a benchmark to evaluate our operating performance and compare our performance to that of our competitors. Key Financial Definitions Restaurant Sales. Restaurant sales include gross food and beverage sales, net of promotions and discounts. Cost of Sales. Cost of sales consists of food and beverage costs and related delivery fees. Labor. Labor includes all direct and indirect labor costs incurred in operations. Occupancy. Occupancy includes all rent payments associated with the leasing of real estate, including base, percentage and straight-line rent, real estate taxes, and common area maintenance expense. We record tenant improvement allowances as a reduction of occupancy expense over the term of the lease. Restaurant Operating Expenses. Restaurant operating expenses consist of all other restaurant-level operating costs, the major components of which are utilities, credit card fees, advertising, supplies, marketing, repair and maintenance, and other expenses. Other operating expenses contain both variable and fixed components. General and Administrative. General and administrative includes all corporate and administrative functions that support operations and provide infrastructure to facilitate our future growth. Components of this category include management and staff salaries, bonuses, stock-based compensation and related employee benefits, travel, information systems, human resources, corporate rent, professional and consulting fees, and corporate insurance costs. 12 Preopening Expense. Preopening expense consists of costs incurred prior to opening a new restaurant and is comprised principally of manager salaries, payroll and related training costs for new employees, including food and beverage costs associated with practice and rehearsal of service activities, and rent expense incurred from the date we obtain possession of the property until opening. We expense restaurant preopening expenses as incurred. We expect preopening expenses to commence six to eight months prior to a restaurant opening. Although the actual preopening expenses for a particular location depend upon numerous factors, our historical cash preopening expenses average approximately $425,000 per location, and non-cash preopening rent expense typically ranges from $50,000 to $100,000 per location. Our preopening costs will fluctuate from period to period depending upon the number of restaurants opened, the timing of new restaurant openings, the location of the restaurants, and the complexity of the staff hiring and training process. Depreciation and Amortization . Depreciation and amortization expense consists of the depreciation of property and equipment. Depreciation and amortization expense also includes gains or losses on the disposal of fixed assets, primarily associated with remodel activities. Interest Expense, net. Interest expense consists of the cost of servicing our debt obligations, the amortization of debt issuance costs and commitment fees on the line of credit. Interest expense is offset by interest earned on investment balances. We capitalize interest incurred on borrowings for restaurant construction. Provision for Income Taxes. Provision for income taxes reflects our best estimate of the effective tax rate expected to be applicable for the full fiscal year. We re-evaluate this estimate each quarter based on our expected income tax expense for the year. Financial Performance Overview The following table sets forth certain information regarding our financial performance for the three and nine months ended September 30, 2014 and 2013. There were 23 restaurants in the comparable restaurant base as of September 30, 2014 and 2013. There were 4 restaurants in the non-comparable base as of September 30, 2014. Three Months Ended September 30, Nine Months Ended September 30, 20 14 20 14 Restaurant sales growth % Same-store sales percentage change (1) % Average weekly sales – comparable restaurant base $ Average weekly sales – non-comparable restaurant base $ $ — $ $ — Average unit volume (in thousands) (2) $ Sales per square foot (2) $ Restaurant operating profit (in thousands) (3) $ Restaurant operating profit as a percentage of sales (3) % Adjusted EBITDA (in thousands) (4 ) $ Adjusted EBITDA as a percentage of sales (
